CLARK, District Judge
(after stating the facts as above). Only a single narrow question is open as the case comes back here. Upon the whole case I conclude that the money and credits have not been surrendered to the control of Carey so far as to give a situs for taxation in Ohio. It is not necessary to refer to the cases examined. Carey’s connection with the loans was rather in the way of clerical aid than as agent in possession and control for investment and reinvestment. Jack does not at any time appear to have surrendered control or the right to possession, such as an agent must have to give the credits a tax situs. It is not to be doubted. I think that the legislature of Ohio might fix the situs of an investment like these mortgages in Ohio for the purpose of taxation. But even under the dictum which the court of appeals feels disposed to respect, it is not credits in the hands of Carey, or under his control. The truth is that the legislature has never attempted in terms, nor by any fair implication, to fax securities like these at all, and I have no doubt that surprise would be felt at such a construction of the statute if ever adopted when the point calls for a decision. I decide no question except the single one left open by the court of appeals, and that is decided in plaintiff’s favor. Whether plaintiff is a citizen of Ohio or New York is, of course, not touched, but it is apparently a far more serious question than the one now disposed of. Decree for complainant.